Motion by the respondent on an appeal from an interlocutory judgment of the Supreme Court, Nassau County, entered April 8, 1992, to strike stated portions of the appellant’s reply brief.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted.
The portions of the appellant’s reply brief which argue that: (1) the accident at issue was caused by the attempt of the plaintiff to grab the steering wheel of the automobile driven by Ernest Rocco, and (2) the Supreme Court erred, during summation, in preventing the appellant from referring to a report in evidence regarding this matter, are stricken from the reply brief because they were raised for the first time in the reply brief (see, State Farm Fire & Gas Co. v LiMauro, 103 AD2d 514, 521-522, affd 65 NY2d 369). Sullivan, J. P„ Copertino, Hart and Krausman, JJ., concur.